Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   May 18, 2015

The Court of Appeals hereby passes the following order:

A15A1540. ROKEI J. WINSTON v. THE STATE.

      Rokei Winston pled guilty to several offenses on August 18, 2009. Winston
filed a motion for out-of-time appeal in September of 2014, which the trial court
denied on January 28, 2015. On March 2, 2015, Winston filed a pro se notice of
appeal from the trial court’s order. However, we lack jurisdiction.
      Although a criminal defendant may directly appeal from a trial court order
denying his request for an out-of-time appeal, a notice of appeal must be filed within
30 days after entry of an appealable order. See OCGA § 5-6-38 (a). The proper and
timely filing of a notice of appeal is an absolute requirement to confer jurisdiction on
this Court. See Rowland v. State, 264 Ga. 872 (1) (452 SE2d 756) (1995). Because
Winston filed his notice of appeal 33 days after the order he seeks to appeal, his
appeal is untimely. Accordingly, we lack jurisdiction to entertain this appeal, which
is hereby DISMISSED.
                                        Court of Appeals of the State of Georgia
                                                                             05/18/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.